Citation Nr: 0515930	
Decision Date: 06/13/05    Archive Date: 06/21/05

DOCKET NO.  00-00 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for status postoperative 
lobectomy of non-small cell carcinoma of the left lung as a 
result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel






INTRODUCTION

The veteran served on active duty from January 1957 to 
February 1963.  

This matter initially came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a February 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Indianapolis, Indiana.  The Board remanded the 
case to the RO in March 2001 for additional development.  
Thereafter, the Board denied the veteran's claim in an 
October 2002 decision.

That decision was appealed to the United States Court of 
Appeals for Veterans Claims (Court).  In a March 2004 order, 
the Court vacated the Board's decision and remanded the case 
back to the Board with instructions that it readjudicate the 
claim in accordance with the parties' Joint Motion for Remand 
(Joint Motion).  

The Board remanded the case again in July 2004 to notify the 
veteran of a recent regulatory change and to afford him an 
opportunity to submit additional evidence.  The case is once 
again before the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran is not shown to have been exposed to ionizing 
radiation during service.

3.  The veteran was first diagnosed with non-small cell 
carcinoma of the left lung many years after service.

4.  No competent medical evidence shows a nexus or 
relationship between the veteran's non-small cell carcinoma 
of the left lung and his period of military service.

CONCLUSION OF LAW

Non-small cell carcinoma of the left lung was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.126, 3.156, 3.303, 3.307, 3.309, as amended by 67 
Fed. Reg. 3612-3616 (Feb. 14, 2003), 3.311, as amended by 67 
Fed. Reg. 3612-3616 (Jan. 25. 2002), 3.312 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for lung cancer as 
a result of exposure to ionizing radiation in service.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of a rating decision 
issued in February 1999, a statement of the case (SOC) issued 
in August 1999, supplemental statements of the case issued in 
July 2002 and February 2005, as well as letters by the RO 
dated in April 2001, the Appeals Management Center (AMC) 
dated in July 2004, and the Board remand dated in July 2004.  
As a whole, these documents satisfy the notice requirements 
of 38 U.S.C.A. § 5103.  

The SOC and SSOC notified the veteran of the relevant law and 
regulations pertaining to his claim, including a recent 
regulatory change which added lung cancer to the list of 
presumptive diseases for radiation exposed veterans.  The RO 
also provided the veteran with information about his rights 
under the VCAA, including the furnishing of forms and notice 
of incomplete applications under 38 U.S.C.A. § 5102, 
providing notice to claimants of required information and 
evidence under 38 U.S.C.A. § 5103, and the duty to assist 
claimants under 38 U.S.C.A. § 5103A.  The veteran was 
notified of the evidence VA already possessed, described the 
evidence needed to establish his claim, and specifically 
identified what evidence was needed from the veteran versus 
what evidence VA would attempt to procure.  The Board thus 
finds that these documents comply with the VA's revised 
notice requirements.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial RO adjudication of his claim, as 
required by the recent Court decision in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  However, the Board finds 
that any defect with respect to the VCAA notice requirement 
in this case is harmless error, as the content of the notice 
fully complies with the requirements of 38 U.S.C.  § 5103(a) 
and 38 C.F.R.  § 3.159(b).  In addition, following the 
Court's vacating of the Board decision of October 2002, the 
Board remanded the claim to the RO in July 2004 for further 
development and review.  The veteran was accorded another the 
opportunity to submit evidence to substantiate his claim. In 
other words, the essential fairness of the adjudication 
process has not been affected by the error as to the timing 
of the AMC's notification letter.  See Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005). 

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement has been met.  There does not appear to be any 
outstanding medical records that are relevant to this appeal, 
as the RO obtained all relevant medical records identified by 
the veteran and his representative.  In addition, since the 
Board finds that the veteran was not exposed to ionizing 
radiation in service, the development procedures mandated by 
38 C.F.R. § 3.311 do not apply.  As will be discussed, both 
the Board and the RO have made numerous attempts to obtain 
data concerning the veteran's possible exposure to ionizing 
radiation in service.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA. 

II.  Merits of the Claim

The veteran was diagnosed with small-cell carcinoma of the 
left lung (lung cancer)  in 1996.  He claims that he 
developed lung cancer as a result of exposure to high doses 
of radioactive fallout in 1957 while stationed at Wendover 
Air Force Base in Utah.  For the reasons set forth below, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim.

Service connection may be granted for any disease or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for a 
disability which is claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  See Ramey v. Brown, 9 Vet. App. 40, 44 
(1996), affirmed at 120 F.3d. 1239 (Fed. Cir. 1997).  

First, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service," a task that includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Second, in the absence of competent medical evidence linking 
a disability to service, there is a lifetime presumption for 
certain enumerated diseases without any requirement that it 
manifest to a specific degree, for those who meet the 
requirements of a radiation exposed veteran who engaged in 
radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 
3.309(d)(3).  In applying this statutory presumption, there 
is no requirement for documenting the level of radiation 
exposure.  The diseases referred to in the regulation include 
lung cancer.  Id.  

A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes the onsite participation in a test involving the 
atmospheric detonation of a nuclear device.  "Onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. §3.309 (d)(3) (emphasis 
added).

Finally, other "radiogenic" diseases, such as any form of 
cancer, listed under 38 C.F.R. § 3.311(b)(2), as amended by 
63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or 
more after service in an ionizing radiation exposed veteran 
may also be service-connected if the VA Under Secretary for 
Benefits determines that they are related to ionizing 
radiation exposure while in service or if they are otherwise 
linked medically to ionizing radiation exposure while in 
service.  "Radiogenic diseases" under this regulation include 
lung cancer.  38 C.F.R. § 3.311(b).  Other claimed diseases 
may be considered radiogenic if the claimant has cited or 
submitted competent scientific or medical evidence which 
supports that finding.  38 C.F.R. § 3.311(b)(4).

When it has been determined that: (1) a veteran has been 
exposed to ionizing radiation as a result of participation in 
the atmospheric testing of nuclear weapons; (2) the veteran 
subsequently develops a specified radiogenic disease; and (3) 
the disease first becomes manifest 5 years or more after 
exposure, the claim will be referred to the Under Secretary 
for Benefits for further consideration in accordance with 38 
C.F.R. § 3.311(c).  When such a claim is forwarded for 
review, the Under Secretary for Benefits shall consider the 
claim with reference to 38 C.F.R.               § 3.311(e) 
and may request an advisory medical opinion from the Under 
Secretary of Health.  38 C.F.R. §§ 3.311(b), (c)(1).  The 
medical adviser must determine whether sound scientific and 
medical evidence supports a conclusion that it is "at least 
as likely as not" that the disease resulted from in-service 
radiation exposure or whether, under § 3.311(c)(1)(ii), there 
is "no reasonable possibility" that the disease resulted from 
in-service radiation exposure.

In this case, the evidence reflects that the veteran is not a 
radiation-exposed veteran because he did not participate in a 
radiation-risk activity in service.  In support of his claim, 
the veteran submitted a newspaper article entitled "Fallout 
Hit States in the West Worst."  This article states that 
nuclear testing in Nevada during the 1950's caused 
significant radioactive fallout in other nearby states, 
including Utah.  Nevertheless, the Defense Special Weapons 
Agency found no evidence to suggest that the veteran 
participated in atmospheric nuclear testing during his 
military service.  

In a May 1998 letter, that agency noted that the veteran was 
assigned to the 4432nd Air Base Squadron while stationed at 
Wendover Air Force Base (AFB) from April 22, 1957 until 
December 25, 1957.  It was reported that the government 
conducted Operation PLUMBBOB at the Nevada Test Site (NST) 
from May 28 until October 22, 1957.  Morning Reports for the 
veteran's unit do not reveal that he had any temporary duty 
to the NST, and unit histories from the 9th Air Force do not 
show that the squadron played any role in Operation PLUMBBOB.  
It was also noted that locations south of Wendover AFB 
received fallout during Operation PLUMBBOB, but there was no 
available record of radiologically significant fallout at the 
base.  The NTS was located approximately 250 miles southwest 
of Wendover AFB.  In summary, the Defense Special Weapons 
Agency determined that records did not document the veteran's 
participation in atmospheric nuclear testing during his 
military service, and a careful search of available dosimetry 
data found no record of radiation exposure for the veteran. 

The Defense Special Weapons Agency then indicated that the 
Nuclear Test Personnel Review (NTPR) was not responsible for 
preparing these dose estimates, and suggested that further 
inquiry be made to HQ Air Force Medical Operations Agency at 
Bolling Air Force Base in Washington, DC, which was 
responsible for maintaining occupational dosimetry date for 
Air Force personnel.  As a result, VA requested information 
from that agency concerning the veteran's dose estimate.  

In correspondence dated April 2002, the HQ Air Force Medical 
Operations Agency indicated that a search of the veteran's 
name and social security number in the USAF Master Radiation 
Exposure Registry provided no external or internal exposure 
data.  They explained that, "even though our radiation 
exposure records date back to 1947, there appear to have been 
multiple occurrences in the earlier days of occupational 
radiation exposure monitoring when records were apparently 
maintained at the individual unit or base level and were 
never forwarded for enclosure in the Air Force's central 
records.  In some cases, earlier exposure records were 
maintained only in the individual's military health records, 
as was the DD Form 1141."  The Board points out that the 
veteran's service medical records make no reference to 
radiation exposure.  The veteran also submitted a statement 
in May 2001 in which he explained that he was never tested 
for radiation exposure during his assignment at Wendover AFB 
and that no dosimetry data was ever recorded. 

In July 2004, the AMC requested additional information from 
the veteran in an attempt to verify his alleged exposure to 
ionizing radiation.  In particular, the AMC requested that he 
provide statements from people who had personal knowledge of 
his exposure and/or treatment he received while on active 
duty, letters or photos taken during service, and employment 
physical examinations and insurance examinations, especially 
in service or shortly after separation from service.  The AMC 
also enclosed a Radiation Risk Activity Information Sheet for 
the veteran to complete.  

The RO received the veteran's response in August 2004.  In 
the Radiation Risk Activity Information Sheet, the veteran 
provided no new information.  In the section which asked the 
veteran to list the names of other military personnel with 
him at the time of participation, the veteran referred to a 
document he enclosed that listed the names of the persons 
attached to the 4432nd Air Base Squadron who were stationed 
at Wendover AFB.  However, the veteran did not includes 
statements from any of these individuals concerning personal 
knowledge of his exposure.  

In addition, the veteran argued that the Nuclear Defense 
Agency and the Defense Special Weapons Agency failed to 
submit any evidence that he was not exposed to radioactive 
fall out.  He explained that no records were kept or 
maintained for Wendover AFB, that dosiemetry tests were not 
conducted on ground personnel, and that no film badges had 
been issued.  He conceded that he could not state that the 
aircraft at Wendover were involved in Operation PLUMBOB 
because the majority of activities were classified.  
According to the veteran, however, based on the fact that 
radioactivity saturated the surrounding airspace used by all 
aircraft coming in and out of Wendover AFB, exposure should 
have been conceded by the Nuclear Defense Agency.

After carefully reviewing the record, the Board finds that 
the veteran did not participate in a radiation-risk activity.  
The veteran's central argument is that his military duties at 
Wendover Air Force Based involved loading and unloading 
aircraft which had been contaminated with radiation.  The 
veteran argued that these aircraft were either used in direct 
support of nuclear testing at Operation PLUMBBOB or passed 
through airspace saturated with radiation.  

The Board notes that a radiation-risk activity includes the 
onsite participation in a test involving the atmospheric 
detonation of a nuclear device, and that onsite 
participation" means presence at the test site, or 
performance of military duties in connection with ships, 
aircraft or other equipment used in direct support of the 
nuclear test, during an official operational period of an 
atmospheric nuclear test.  38 C.F.R. §3.309 (d)(3).  In this 
case, however, no evidence verifies the veteran's claim that 
his duties involved loading and unloading aircraft used in 
direct support of nuclear testing.  Furthermore, no evidence 
shows that radiological fallout was ever present at Wendover 
AFB.  Indeed, the Defense Special Weapons Agency noted that 
locations south of Wendover AFB received fallout during 
Operation PLUMBBOB, but there was no available record of 
radiologically significant fallout at the base.  It was thus 
concluded that records did not document the veteran's 
participation in atmospheric nuclear testing during his 
military service, and a careful search of available dosimetry 
data found no record of radiation exposure for the veteran.  
Moreover, the veteran was provided numerous opportunities to 
provide evidence to support his claim of exposure but has 
failed to do so. 

Since no evidence shows that the veteran was exposed to 
radiation in service, VA is not required to refer the case to 
the Under Secretary for Benefits for further consideration in 
accordance with 38 C.F.R. § 3.311(c); see Wandel v West, 11 
Vet. App. 200, 204-05 (1998).  Absent his participation, no 
presumption applies.  Under these circumstances, the veteran 
must provide medical evidence that his lung cancer is related 
to service.  However, no such evidence has been submitted.  

The veteran's service medical records make no reference to 
cancer in general or a tumor of the left lung.  In fact, the 
record shows that the veteran's cancer was first detected 
many years after service.  A computed tomography (CT) scan 
performed at Dekalb Memorial Hospital in June 1996 revealed a 
large mass in the left lower lung field.  After the tumor was 
removed, radiographs showed pleural reactive changes of the 
left lung base.  At a VA compensation examination in January 
1997, it was noted that the veteran's tumor was removed at 
Parkview Hospital.  Under the diagnosis section, the examiner 
noted "status post removal of a tumor, left lung, not known 
if this was benign or malignant."  However, the examiner did 
not offer an opinion concerning the etiology or date of onset 
of the veteran's tumor.

The Board thus concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for status postoperative lobectomy of non-
small cell carcinoma of the left lung.  No evidence documents 
that the veteran participated in nuclear testing during his 
military service, and a search of available dosimetry data 
found no record of radiation exposure for the veteran.  He 
has made only a general assertion of being in an area where 
wind allegedly carried fallout from nearby nuclear testing, 
with no evidence to substantiate any actual exposure.  
Furthermore, no medical evidence indicates that the veteran's 
non-small carcinoma of the left lung is in any way related to 
service.  

Despite the veteran's assertions that his lung cancer was 
caused by radiation exposure while in service, as a layperson 
without medical expertise or training, his statements alone 
are insufficient to establish a relationship between this 
disability and service.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1991) (laypersons are not competent to render medical 
opinions).  Thus, the veteran's statements concerning the 
etiology of his non-small cell carcinoma are of limited 
probative value, particularly in the absence of any evidence 
to substantiate his claim of general exposure and the medical 
evidence which fails to show any such relationship.  

The Board also finds that an additional VA examination to 
determine whether his lung cancer is related to service would 
serve no useful purpose.  Because the veteran's tumor was 
first identified many years after service, any medical 
opinion concerning the etiology or date of onset would be 
highly speculative.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on the VA with no benefit flowing 
to the veteran are to be avoided).  The Board also points out 
that the facts of this case are different than the facts in 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002), in 
which the Court held that VA erred in failing to obtain a 
medical nexus opinion where evidence showed acoustic trauma 
in service and a current diagnosis of tinnitus.  In Charles, 
the Court emphasized that the veteran was competent to 
testify regarding the ringing in his ears since service 
because such condition was capable or lay observation.  
Unlike tinnitus, however, lung cancer is not capable of lay 
observation. 

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for non-small cell carcinoma of the left 
lung.  Hence, there is not an approximate balance of positive 
and negative evidence to which the benefit-of-the-doubt 
standard applies.  38 U.S.C.A. § 5107.  Accordingly, the 
appeal is denied.

ORDER

Service connection for status postoperative lobectomy of non-
small cell carcinoma of the left lung as a result of exposure 
to ionizing radiation is denied.




	                        
____________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


